Citation Nr: 9929321	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  97-23 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for disability due to 
exposure to asbestos.  

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of the left knee, ankle and fingers.  

3.  Entitlement to a compensable evaluation for DJD of the 
left wrist with carpal tunnel syndrome.  

4.  Entitlement to an evaluation in excess of 10 percent for 
impingement syndrome of the left shoulder.  

ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from July 1976 to 
July 1996.  

This appeal arises from an April 1997 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied, amongst other issues, 
service connection for DJD of the left knee, ankle, and 
fingers; service connection for facial trauma and 
temporomandibular joint (TMJ) syndrome and service connection 
for disability the result of exposure to asbestos.  The RO 
granted service connection for, amongst other issues, DJD of 
the left wrist with left carpal tunnel syndrome and 
impingement syndrome of the left shoulder, both rated as 
noncompensable, effective August 1996.  

By rating decision of August 1998, service connection for 
residuals of facial injury and TMJ problems was granted and a 
noncompensable evaluation was awarded, effective August 1996.  
Since the grant of service connection was a full grant of 
this particular claim, the issue is not before the Board and 
is not reflected on the title page.  The RO also increased 
the veteran's noncompensable evaluation to 10 percent for 
impingement syndrome of the left shoulder, effective 
August 1996.  Although a compensable evaluation was granted 
for the left shoulder condition, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet.App. 35, 38 (1993).  Therefore, the issue of a 
rating in excess of 10 percent for impingement syndrome of 
the left shoulder is before the Board.  


FINDINGS OF FACT

1.  The veteran's claim that he has disability due to 
exposure to asbestos in service is not accompanied by medical 
evidence to support that allegation.

2.  The claim for service connection for disability due to 
exposure to asbestos is not plausible.


CONCLUSION OF LAW

The veteran's claim for service connection for disability due 
to exposure to asbestos is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question as to the issue of entitlement to 
service connection for disability due to exposure to asbestos 
is whether the veteran has presented a well-grounded claim.  
A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet.App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  Boeck v. Brown, 
6 Vet.App. 14, 17 (1993). 

The veteran must satisfy three elements for a claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).  
Second, there must be evidence of incurrence or aggravation 
of a disease or injury in service, as shown through lay or 
medical evidence.  See Layno v. Brown, 6 Vet.App. 465, 469 
(1994) and Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  
Lastly, there must be evidence of a nexus or relationship 
between the inservice injury or disease and the current 
disorder, as shown through medical evidence.  See Lathan v. 
Brown, 7 Vet.App. 359, 365 (1995) and Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  See also Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  In determining whether a claim 
is well grounded, the Board is required to presume the 
truthfulness of the evidence.  Robinette v. Brown, 8 Vet.App. 
69, 77-78 (1995); King v. Brown, 5 Vet.App. 19, 21 (1993).  
For the reasons discussed below, the Board finds that the 
veteran has not presented a well-grounded claim for 
entitlement to service connection for disability due to 
exposure to asbestos.  

Service medical records show the veteran was informed in 
service of his exposure to asbestos and he underwent a VA 
chest x-ray to establish a baseline for asbestos exposure.  
The November 1993 chest x-ray showed no abnormalities.  A 
September 1995 chest x-ray for the asbestos surveillance 
program proved negative.  

After service, the veteran underwent several VA examinations.  
He was not diagnosed with any disability related to asbestos 
exposure.  

The veteran also did not submit any private examinations 
related to treatment of any disease associated to asbestos 
exposure.  

Under applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Persons with asbestos exposure have an 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer. VA Adjudication and 
Procedure Manual, M21-1, Part VI, 7.21a(3) (Oct. 3, 1997).  

The veteran must first show competent evidence of a current 
disability (a medical diagnosis).  The clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease. VA Adjudication and 
Procedure Manual, M21-1, Part VI, 7.21c (Oct. 3, 1997).  
Here, the medical evidence of record does not show that the 
veteran had asbestosis or any of the diseases associated with 
asbestos exposure.  Congress specifically limited entitlement 
to service-connected disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110 (West 1991).  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).  

Based on the lack of evidence showing asbestosis or a disease 
or disability associated with exposure to asbestos, the claim 
as to service connection for such disability is not plausible 
and must be denied.


ORDER

Service connection for disability due to exposure to asbestos 
is denied.


REMAND

The veteran claims that he has DJD of the left knee, ankle 
and fingers incurred in service.  He also maintains that his 
service-connected DJD of the left wrist with carpal tunnel 
syndrome and impingement syndrome of the left shoulder are 
more severe than their evaluations reflect.  

As for DJD of the left knee, ankle and fingers, the veteran 
maintains that he sustained these disabilities in service and 
that he has been treated at Bethesda Naval Hospital for these 
disabilities since June 1994.  Additionally, he indicated in 
his substantive appeal (SA) of July 1997, that a Dr. Dwyer at 
Bethesda Naval Hospital has been treating him for arthritis 
since 1994.  He alleges that his physician states that 
arthritis is not always visible on x-rays.  VA has a duty 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise the 
claimant of the type of evidence required to complete an 
application for VA benefits.  Robinette v. Brown, 8 Vet.App. 
69 (1995).  The veteran should be provided an opportunity to 
obtain and submit the medical opinion regarding the etiology 
of his arthritic condition from Dr. Dwyer and any other 
physicians.  

Further, the RO's attention is directed to the decision of 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) in the case of DeLuca v. Brown, 
8 Vet.App. 202 (1995).  Therein, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
(1998) or 38 C.F.R. § 4.45 (1998).  It was also held that the 
provisions of 38 C.F.R. § 4.14 (1998) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The veteran's most recent VA 
orthopedic examination was in August 1997.  This examination 
did not evaluate the veteran's left wrist disability nor did 
it discuss pain on use as it related to the veteran's 
service-connected left shoulder or left wrist disability.  

Additionally, the Court rendered a decision in Fenderson v. 
West, 12 Vet. App. 119 (1999), distinguishing between a 
veteran's dissatisfaction with the initial rating assigned 
following the grant of service connection, and a claim for an 
increased rating for a service-connected condition.  The 
Court indicated that the distinction between an original 
rating and a claim for an increase is important in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
identifying the underlying notice of disagreement (NOD) and 
whether VA has issued an adequate statement of the case (SOC) 
or supplemental statement of the case (SSOC).  The Court also 
indicated that in the case of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  The 
Court also reiterated that in a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 
Vet.App. 35, 38 (1993).  The Court made clear that its 
holding in Francisco v. Brown, 7 Vet.App. 55, 58 (1994), 
(which indicates that when an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance), is not applicable to the assignment of 
an initial rating for a disability following the award of 
service connection for that disability.  Since this is the 
veteran's initial claim and award for all of the 
aforementioned disabilities, and he has expressed 
disagreement with the evaluations of his left wrist and left 
shoulder, the RO should evaluate the claim with consideration 
of staged ratings consistent with Fenderson.   

Finally, in January 1999, medical records were submitted to 
the Board in support of the veteran's claim.   Any pertinent 
evidence submitted by the appellant or representative which 
is accepted by the Board under governing regulatory 
provisions, must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived by the appellant or representative or unless the Board 
determines that the benefit, or benefits, to which the 
evidence relates may be allowed on appeal without such 
referral.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing.  38 C.F.R. § 20.1304(a), (c) (1998).  
Since the additional evidence was received by the Board and 
no waiver of initial RO review has been received for this 
evidence, in writing, RO review is necessary.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Copies of any VA and service medical 
facility records, not already associated 
with the claims folder, related to 
treatment of the veteran's arthritic 
condition since July 1996, should be 
obtained and associated with the claims 
folder.  

2.  The veteran should be informed of the 
evidence necessary to establish a well-
grounded claim for arthritis of multiple 
joints.  The veteran should be asked to 
provide the RO with medical records 
and/or statements from the physicians, to 
include Dr. Dwyer, that he maintains 
indicate that his arthritic condition was 
incurred in service.  

If a well-grounded claim for multiple 
joint arthritis is submitted, the RO 
should order any appropriate development, 
to include scheduling the veteran for a 
medical examination in which medical 
opinions are requested. 

3.  The RO should schedule the veteran 
for a VA orthopedic examination for 
purposes of assessing the current 
severity of his service-connected DJD of 
the wrist and his left shoulder 
disability.  All indicated studies, to 
include range of motion testing of the 
left wrist and shoulder in all directions 
(in degrees), X-ray examination of the 
left wrist and shoulder and any other 
tests deemed necessary by the examiner, 
should be performed.  The veteran's 
claims file and a copy of this entire 
remand is to be made available to the 
examining physician for review in 
connection with the examination of the 
veteran so that the physician may review 
pertinent aspects of the veteran's 
medical history.  The examiner should be 
asked to determine whether the left wrist 
and shoulder exhibit weakened movement, 
excess fatigability, or incoordination 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
due to any weakened movement, excessive 
fatigability or incoordination.  The 
examiner should express an opinion as to 
whether pain significantly limits 
functional ability during flare-ups or 
when the left wrist or shoulder are used 
repeatedly over a period of time.  This 
determination also should be portrayed, 
if feasible, in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If any 
arthritis of the left shoulder is found, 
the examiner should comment on the 
medical probability that it is a residual 
of the left shoulder 
impingement/tendinitis.  In addition, the 
examiner should comment on the effects of 
pain on the veteran's ability to pursue 
gainful employment.  

4.  Following the completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above-mentioned development has been 
completed in full.  If any development is 
incomplete, including if the orthopedic 
examination report does not include the 
results of tests for pain of the affected 
joints, or an explanation by the examiner 
for the lack thereof, appropriate 
corrective action is to be implemented.  

5.  The RO should review the veteran's 
claims to determine whether they may be 
granted.  If the benefits sought remain 
denied, the veteran should be provided 
with a SSOC, to include a detailed 
analysis of the reasons for the RO's 
determination, and afforded the 
appropriate period of time in which to 
respond.  Since the evaluation claims are 
of initial ratings instead of increased 
ratings, the RO should consider the 
holding in Fenderson and consider staged 
ratings, if in order, for the veteran's 
service-connected disabilities on appeal.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

